All property which can be taken on execution can be attached on mesne process. P. S, c. 220, s. 1. At common law, all the debtor's property, with a few trifling exceptions not material in this case, could be taken on execution, and it follows that all of his property which is not exempted by statute can be taken now. Damages recovered for the conversion of property exempt from attachment are not themselves exempted by statute (P. S., c. 138, s. 1; Ib, c. 220, s. 2; Ib, c. 245, s. 20), and can be reached the hands of the judgment debtor by trustee process unless they so far partake of the nature of such property as to be exempt for that reason. Generally, the proceeds of such property are not exempt from attachment. Morse v. Towns, 45 N.H. 185; Manchester v. Burns, 45 N.H. 482, 488; Wooster v. Page,54 N.H. 125; Carrier v. Sutherland, 54 N.H. 475, 487; Hall v. Johnson,64 N.H. 481; Brookfield v. Sawyer, 68 N.H. 406. This case is no exception, for no good reason can be given why one rule should be applied to damages recovered for the conversion by third parties of property exempt from attachment, and another rule to damages recovered upon a policy of insurance covering such property. Wooster v. Page, supra. *Page 3 
The reason why the plaintiff in the original action against Robinson cannot take the proceeds of this judgment to satisfy his debt, is that no one will be allowed to profit by his own wrong and do by indirection that which he could not do in a direct proceeding, and not because the judgment so far partakes of the nature of the property as to be itself exempt from attachment.
Exception overruled.
PEASLEE, J., did not sit: the others concurred.